ALLOWANCE
Claims 1-4, 6, and 9-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16, and 20:
The prior art of record broadly discloses a method for depicting live flow of a network system which includes physical (underlay) and virtual (overlay) devices; associating virtual machines with physical machines; the data includes source and destination IPs and flow data for both physical and virtual machines; and further, displaying a topological map with the transmission paths and highlighting a path of traffic flow through the devices.
However, the prior art of record does not explicitly teach a user selecting a time frame, the overlay network source device, and the overlay network destination device and then determining, based on the enriched underlay flow record identifying the overlay network source device and the overlay network destination device specified by the first indication, an underlay data path over which the overlay network source device and the overlay network destination device exchange data traffic during the time frame, the underlay data path extending through the underlay network from the underlay network source device to the underlay network destination device.	 
Specifically, new references, Michael (US 2020/0021514 A1) and Roy (US 10,547,521 B1), have been cited in the latest IDS, 05 August 2022.  However, neither Michael nor Roy teach highlighting the determined underlay data path on the displayed topological map and displaying metrics associated with the highlighted path.  Furthermore, neither Michael nor Roy teach receiving a first indication specifying a time frame, the overlay network source device, and the overlay network destination device; and determining, based on the enriched underlay flow record identifying the overlay network source device and the overlay network destination device specified by the first indication, an underlay data path over which the overlay network source device and the overlay network destination device exchange data traffic during the time frame, the underlay data path extending through the underlay network from the underlay network source device to the underlay network destination device.
The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and independent claims 16 and 20).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 16, and 20, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       /ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145